Citation Nr: 1745448	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  03-14 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a right ankle disorder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel







INTRODUCTION

The Veteran had active service in the U.S. Army from January 1966 to December 1967 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

In February 2007, the Board, in pertinent part, determined that new and material evidence had been received to reopen the claims of entitlement to service connection for residuals of a right wrist injury and right ankle disorder, but denied both claims on the merits.  The Veteran appealed the Board's February 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  

In April 2008, the Court granted a Joint Motion for Remand (Joint Motion) of the Veteran and the Secretary of Veterans Affairs (the Parties), and vacated the portion of the Board's decision that denied service connection for residuals of a right wrist injury and further denied service connection for a right ankle disorder, and remanded those claims to the Board for compliance with the terms of the Joint Motion.  In November 2009, the Board remanded the appeal for further evidentiary development.  

In the May 2014 rating decision, the RO granted the claim for service connection for residuals of a right wrist injury.  As such, the claim was removed from appellate status.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  In the December 2014 decision, the Board denied service connection for a right ankle disorder.  The Veteran again appealed the Board's denial of his claimed right ankle disorder to the Court.  

During this period, the Veteran requested, and was scheduled for, a videoconference hearing at his local RO in December 2015.  However, on the date of his hearing, he contacted the RO in Cheyenne, Wyoming and indicated that he would not attend his hearing.  Under 38 C.F.R. § 20.704 (e), a request for a hearing may be withdrawn by an appellant at any time before the hearing. Thus, the Veteran's hearing request is deemed withdrawn. See 38 C.F.R. § 20.704 (e) (2016).

In February 2016, the Court vacated the December 2014 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion.  In the September 2016 remand, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  The claim has since been returned to the Board.  

After the Veteran's claim was certified for appeal and returned to the Board, in June 2017, the Veteran, through his attorney, submitted additional evidence pertinent to his claim with a waiver of initial consideration of this evidence by the AOJ.  See 38 C.F.R. § 20.1304.  


FINDING OF FACT

The Veteran's currently diagnosed right ankle disorder began in service and has persisted since that time.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right ankle disability, diagnosed as osteoarthritis of the right ankle, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim outlined below; however, the claim adjudicated is being granted herein, there is no reason to belabor the impact of the VCAA on these matters; any notice or duty to assist omission is harmless.

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran contends that he suffers from a right ankle disorder as a result of an injury that was incurred during his military service.  The Veteran also contends that he has suffered from ongoing pain and discomfort in his right ankle since his military service.   

Review of the service treatment records reflects that the Veteran was seen, and treated for, a sprained ankle, at the medical dispensary in December 1966.  The remainder of his service treatment records is absent any complaints of, or treatment for, a right ankle disorder.  At the August 1967 separation examination, the clinical evaluation of the Veteran's lower extremities was shown to be normal, and in the accompanying report of medical history, the Veteran denied having a history of lameness, foot trouble, or neuritis.    

The post-service medical evidence of record consists of VA and non-VA treatment records, dated between 1968 and 2006.  This evidence includes a number of records documenting the Veteran's reports that he fell and injured his right leg during a work-related trip in January 1983, and a Social Security Administration (SSA) decision which determined that the Veteran was disabled as of February 1989 due to thrombophlebitis.  In connection with a claim for Workers' Compensation benefits in June 1991, the Veteran testified that during the 1983 work-related incident, he slipped on ice and fell approximately 42 feet slamming the right lower extremity into a rock.  Overall, the post-service medical evidence reflects that the Veteran received treatment throughout the years for his right lower extremity symptoms.  His diagnoses included cellulitis, thrombophlebitis, gout, and an incompetent deep venous system, and a number of his physicians attributed these disorders to his January 1983 fall.  Report of the December 1984 right ankle x-ray revealed a calcaneal spur measuring three to four millimeters (mm) on the inferior aspect of the calcaneus.  The report also revealed "a thin flake of bone adjacent to the talus near the ligament associated with the lateral malleolus [that] could be a small avulsed fracture fragment in that region, probably associated with a ligamentous injury," and degenerative changes at the first metatarsal phalangeal (MP) joint.  During a January 1989 treatment visit with T.G., M.D., the Veteran reported a history of pain in his right foot which was primarily localized around the first MP joint.  It was noted that x-rays disclosed marked narrowing of the joint space both between the metatarsal and the phalanx and between the metatarsal and sesmoid.  VA progress notes dated in April and May 1990 reflect that the Veteran was assessed with having degenerative joint disease of the right ankle.  

In a September 2001 treatment report, the Veteran's podiatrist, A.V., D.P.M., noted that the Veteran presented at his office with complaints of pain and discomfort in the right ankle that had been present since 1966.  During this visit, the Veteran explained that he injured his right ankle when he fell off a tank vehicle in-service, and he was taken to the medic tent afterwards where he was shown how to wrap the ankle.  Following this incident, the Veteran claimed that he did not receive any additional treatment for his right ankle until 1984, "when he still continued to have problems with pain and discomfort and actually underwent a bone scan for possible ruling out of osteomyelitis."  According to Dr. V., while these treatment records were negative for any evidence or signs of osteomyelitis, they did reflect the Veteran's ongoing complaints of pain and discomfort in the right ankle.  Dr. V. acknowledged that the Veteran also suffered from a history of chronic gout, as well as venous insufficiency of the right lower extremity, and had undergone a venogram, the results of which showed blockages and valvular incompetence.  

Upon physical examination of the Veteran's lower extremities, Dr. V. observed limited range of motion in the right lateral ankle during inversion, eversion, dorsiflexion, and plantar flexion.  According to Dr. V., the Veteran's range of motion in the right ankle was severely limited, especially when compared to his range of motion in the left ankle.  Dr. V. also noted that x-rays of the right ankle showed significant bone spurring, both in the medial and lateral gutters of the right ankle, which appeared to be "possibly free-floating pieces of bone in both of those gutters, possibly related to his previously traumatic injury, possibly related to gout."  Based on his examination of the Veteran, Dr. V. assessed the Veteran with osteoarthritis of the right lateral ankle, gouty arthritis, and ingrown left hallux nail, medial border.  According to Dr. V., "[i]t is as likely as not that the right ankle was damaged during a traumatic episode in the past, but [the Veteran] also does exhibit signs of gouty arthritis and is definitely being treated for that. . . ."  Dr. V. also determined that the swelling in the Veteran's right ankle can be related partially to his previous traumatic episode, as well as possibly due to his venous incompetencies in the extremity.   

In a February 2006 statement, R.T., one of the Veteran's fellow servicemen who worked as a medic while stationed at Henry Kaserne Medical Dispensary in Munich, Germany, recalled the circumstances surrounding, as well as the treatment provided for, the Veteran's in-service right ankle injury.  According to R.T., the Veteran fell off a tank while attempting to remove the pads from the tank tracks in December 1966.  R.T. recalled that the Veteran reported to the unit's medical dispensary for treatment for his right ankle injuries, and due to the swelling, redness, and severity of the injured right ankle, the battalion medics sent him to the 7th Army Division Medical Dispensary, which was a large tent manned by medics from different units.  Based on R.T.'s recollections, the Veteran was diagnosed as having a severely sprained right ankle, and a probable severe right ankle ligamentous injury and/or hairline right ankle fracture.  R.T. noted that the Veteran was treated for this diagnosis with Ace bandages to his right ankle, which were then taped.  He explained that the tape was to act as a temporary cast until further medical treatment could be provided.  According to R.T., their battalion remained at Hohenfels, Germany until March 1967, and when they returned to their base at Henry Kaserne, in Munich, Germany, the military medical personnel removed the tape from the Veteran's right ankle.  

In a September 2006 treatment report issued from a private orthopedic facility, the Veteran's physician, P.S., M.D., acknowledged that the Veteran injured his right ankle in 1966 when he slipped and fell off a tank during wet and slippery conditions while he was in the military.  After evaluating the Veteran's right ankle and reviewing the more recent treatment records, Dr. S. determined that it is as likely as not that the Veteran's chronic ankle condition is directly and indirectly related to his right ankle injury which was sustained as a result of his December 1966 in-service fall.  According to Dr. S., it is clear that this injury has been active intermittently since service and "[t]o conclude otherwise would be to disregard the facts presented and require a most strenuous attempt to hypothesize other causes."  

The Veteran was afforded a VA examination in connection to his claimed right ankle condition in August 2010, at which time, he provided his military and medical history and described the circumstances surrounding his right ankle injury in-service.  The Veteran reported that he fell off a tank while on active duty, and was taped up with Ace bandages for three months following this incident.  The Veteran described his current symptoms and reported to experience a severe level of pain in his right ankle that occurs  two to three times a week, and persists for two to three hours at a time.  According to the Veteran, he can only walk one block or less, and he is unable to run or climb as a result of his right ankle symptoms.  The Veteran also stated that he wears "Cir-caids" and compression socks on the right lower extremity regularly which helps alleviate the swelling from his venous incompetency.  After conducting a physical evaluation of the Veteran, and reviewing the July 2010 right ankle x-ray findings, the results of which revealed an impression of stable chronic degenerative changes, the VA examiner diagnosed the Veteran with having osteoarthritis of the right ankle, and determined that this disorder is less likely as not caused by, or a result of, his 1966 ankle injury in-service.  

In reaching this determination, the VA examiner explained that while osteoarthritis was previously thought to be a normal consequence of aging, the disorder actually results "from a complex interplay of multiple factors," and conditions that may cause or enhance the risk of developing osteoarthritis include trauma, congenital or developmental disorders, calcium pyrophosphate dihydrate deposition disease (CPPD), and other bone and joint disorders including osteonecrosis, rheumatoid arthritis, gouty arthritis, septic arthritis and Paget disease of the bone.  The examiner noted that while the Veteran reported a history of trauma to the right ankle, he also reported a history of gout and rheumatoid arthritis, "either of which could have caused or contributed to the development of osteoarthritis of the...ankle."  In the October 2010 VA addendum, the same VA examiner acknowledged the September 2001 treatment report and opinion, and noted that while Dr. V indicated that the Veteran's traumatic episode in service likely contributed to his osteoarthritis, he (Dr. V.) also observed that the Veteran exhibited signs of gouty arthritis, and that the swelling of his ankle could be due to his venous insufficiency.  The VA examiner also took note of the September 2006 evaluation and opinion, but found that this physician based his assessment on the Veteran's current complaints and on the x-ray findings - not on the availability of medical records documenting a significant ankle injury in 1966.  The VA examiner also noted that Dr. S's opinion was somewhat speculative with regard to whether the Veteran's symptoms had been continuous since this time.  According to the VA examiner, although trauma is a risk factor for the development of osteoarthritis, there is no documentation that the initial trauma was significant enough to result in the Veteran's current degenerative conditions.  The VA examiner also determined that the Veteran's rheumatoid and gouty arthritis are both considered to be risk factors for osteoarthritis.  Based on the lack of documentation that the initial injuries to the right ankle were significant ones which would have predisposed the Veteran to chronic and long term side effects, the VA examiner opined that it was less likely as not that his osteoarthritis of the right ankle was caused by, or a result of his in-service injury.  

Pursuant to the September 2016 remand, the Veteran was afforded another VA examination in connection to his right ankle condition in December 2016.  During this examination, the Veteran provided his military and medical history and specifically recalled that he was stacking pads on top of a tank during winter training when he slipped off the top of the tank and landed on his feet.  He claimed that one of his fellow servicemen caught him from his left side, so the majority of the impact when he hit the ground affected his right foot.  The Veteran also recounted his post-service injuries, and described how he injured his right lower extremity while working as a regional hydrologist in Alaska.  According to the Veteran, while investigating an incident in an Alaskan oil region, he slipped and fell as he was walking near the edge of a glacier.  He recalled sliding down the slope feet first, and being struck by a rock on the interior medial side of the upper portion of his right lower extremity, as he got closer to the bottom.  The Veteran also stated that upon landing at the bottom of the slope, his right foot broke through the ice and into some water.  As reflected by his post-service treatment records, he was treated for injuries sustained to the right lower extremity, and subsequently diagnosed with deep vein thrombosis and cellulitis in the right lower extremity.  

Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having osteoarthritis of the right ankle, and lateral collateral ligament sprain of the right ankle.  However, the examiner did not find that these diagnoses were associated with, or caused by, the Veteran's in-service right ankle sprain.  In reaching this determination, the VA examiner noted that while the Veteran clearly injured his right ankle in service, the evidence reflected that this injury was likely a mild ankle sprain that resolved within six to eight months of this incident.  According to the examiner, there are no medical records reflecting any concerns or complaint of right ankle symptoms from the time the Veteran left military service in 1967, until his right lower leg injury approximately fifteen years later in 1983.  The examiner noted that the Veteran had current diagnoses of degenerative osteoarthritis of the right ankle, chronic venous insufficiency that causes chronic painful swelling, and gout and flares attributed to this condition that can cause painful inflammation of the ankle joint when it is involved.  He (the examiner) determined again that there was no evidence that any of these conditions are associated with, or caused by, the right ankle sprain that occurred in service.  

In a June 2017 medical report and opinion submitted in support of the Veteran's claim, Dr. V. (the same podiatrist who provided the September 2001 medical report and opinion) interviewed the Veteran regarding his medical history, both during and following his military service.  Dr. V. also conducted a physical evaluation of the Veteran, and performed x-rays of the right ankle and foot, the results of which showed significant bone spurring on the anterior aspect of the right ankle joint, as well as "narrowing and possible free-floating debris in the medial and lateral gutters of the right ankle."  According to Dr. V., right ankle x-rays dated from 1997 to 1999 showed similar changes, although to a lesser degree.  Based on his review of the claims file, as well as his discussion with, and physical examination of, the Veteran, Dr. V. diagnosed the Veteran with having osteoarthritis of the right ankle, and determined that said disorder is at least as likely as not related to the right ankle injury he suffered in 1966.  In reaching this determination, Dr. V. noted that the Veteran's service treatment records documented a sprained ankle, and the Veteran had related this disorder to injuries he sustained when he fell off a tank in 1966 - a report that has been corroborated by the medic who treated him for these injuries in service (as reflected in the February 2006 statement issued by R.T.).  

According to Dr. V., while it is difficult to fully discern due to the gap in the Veteran's medical records, "the bone spurring, and free-floating bony fragments associated with the talonavicular joint, as well as the narrowing associated with the gutters of the ankle are at least as likely as not related to the previous acute injury during military service."  In reaching this determination, Dr. V. relied on the Veteran's current symptoms in the right lower extremity, his radiographic findings and presentation at the evaluation, and the fact that the Veteran exhibited very little symptomatology in the left lower extremity.  Dr. V. acknowledged the Veteran's 1983 post-service injury in the right lower extremity, but noted that records dated during this time period, and relating to treatment for residuals of this injury, reflected that this injury had affected the right wrist and right knee below the knee cap.  According to Dr. V., the post-service treatment records dated around the time of this injury, to include the 1983 evaluations, are absent any discussion of an ankle injury.  Dr. V. also noted that an examination in 1984 reflected signs of swelling around the right ankle, and x-ray findings revealed a "thin flake of bone adjacent to the talus near the ligament associated with the lateral malleolus and could represent a small avulsed fracture fragment in that region, probably associated with a ligamentous injury."  According to Dr. V., although the treatment providers related these findings to the 1983 injury, the findings could also be a representation of the 1966 in-service injury.   

Dr. V. acknowledged the December 2016 VA examiner's opinion, wherein the examiner determined that the in-service right ankle injury had fully resolved.  However, according to Dr. V., if the patient suffered a sprain on the right extremity and received adequate treatment, the resulting bony issues would not likely be present.  Dr. V. further opined that the right ankle injury had not been adequately treated as it had not been clearly stabilized, which likely resulted in the bone spurring and free-floating fragments.  

With respect to the lack of symptomatology associated with his left lower extremity, Dr. V. explained that degenerative osteoarthritis was a disease that would most likely be present in the both the left and right lower extremities.  Dr. V. also explained that additional diseases, to include significant peripheral neuropathy, chronic venous insufficiency, and inflammation of the ankle joints would also most likely be bilateral events.  In this regard, Dr. V. opined that "[t]he degree of difference between the right and left extremity...indicates that an injury to the right ankle occurred."  Based on his review of the Veteran's medical records, his examination of the Veteran's right ankle, and his understanding of the medical principles as they currently stood, Dr. V. determined that it is at least as likely as not that the 1966 injury to the right ankle resulted in the development of the Veteran's current right ankle disorder.  

The Board finds that the competent evidence of record supports the Veteran's claim that he has suffered from a right ankle condition ever since service.  See 38 C.F.R. § 3.303(b).  His competent and credible statements with regard to suffering an in-service right ankle sprain are supported by, as well as consistent with, the findings in his service treatment records, and the February 2006 statement issued by R.T., the in-service medic who reported to be familiar with the Veteran's in-service injuries.  The medical evidence of record documents that, following his military service, he has been treated for right ankle symptoms and has been given a diagnosis of osteoarthritis in the right ankle.  Furthermore, the most probative evidence of record (i.e., the February 2006 statement issued by R.T., the September 2001, September 2006, and June 2017 medical opinions, and the Veteran's consistent reports of the circumstances surrounding his in-service right ankle injury, and his symptoms of ongoing pain in his right ankle since his service - which the Board considers credible) supports a causal link between the Veteran's current right ankle disability and his military service.

Although the August 2010 VA joints examiner opined that the Veteran's right ankle disorder was not caused by, or a result of, his military service, in his rationale, he (the VA examiner) noted that the Veteran had both a history of trauma, as well as a history of gouty arthritis and rheumatoid arthritis, "either of which could have caused or contributed to the development of osteoarthritis of the....ankle."  The Board finds this opinion to be somewhat speculative given that the VA examiner did not provide a clear and definite opinion as to whether the Veteran's in-service trauma caused, or is related to, his current right ankle disorder.   See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. 

Although the same VA examiner, in the October 2010 addendum, reasoned that there was no documentation that the initial trauma in-service was significant enough to result in his current condition, he did not take into consideration, or address, the February 2006 statement wherein the in-service medic, R.T., characterized the Veteran's in-service ankle sprain as a severe in nature, and further noted that the in-service injury resulted in probable severe right ankle ligamentous injury and/or hairline fracture.  

The Board also acknowledges the December 2016 VA medical opinion, wherein the examiner found no evidence that the Veteran's in-service right ankle sprain caused, or was related to, his current right ankle condition (with the rationale being that the Veteran's in-service ankle sprain resolved within six to eight months following his in-service injury, and the medical records were clear for any complaints of, or treatment for, right ankle symptoms until his 1983 injury.)  However, in the June 2017 medical opinion, Dr. V. addressed the reasoning set forth by the December 2016 VA examiner, and opined that the Veteran's right ankle symptoms had not, in fact, resolved following his in-service strain.  As discussed above, in his medical reasoning, Dr. V. explained that any resulting bony issues following a sprain in the right lower extremity, and adequate treatment for this disorder, would not be present.  Dr. V. also found that the Veteran's right ankle sprain had not been clearly stabilized as shown by the subsequent x-ray findings reflecting evidence of bone spurring and free-floating fragments.  Dr. V. also acknowledged the gap in the Veteran's post-service medical records prior to the 1983 injury, but observed that the treatment records following the post-service injury focused on treatment for the right wrist and right knee region below the knee cap, and were clear for any discussion of an ankle injury.  Essentially, Dr. V. found that the January 1983 injury affected the Veteran's right lower extremity and wrist, not his right ankle.   Dr. V. also found that the 1984 x-ray findings referenced above could also be indicative of the 1966 injury.  

The Board acknowledges that the post-service treatment records are absent any complaints of, or treatment for, right ankle symptoms until after the January 1983 injury.  However, Dr. V. has reviewed the Veteran's medical records in full, and has taken both the December 1966 in-service right ankle sprain and the January 1983 post-service injuries into consideration when rendering his opinion.  Dr. V. has also acknowledged the multiple diagnoses associated with the right lower extremity, and has provided a number of explanations as to why he believes that the Veteran's current osteoarthritis is related to his December 1966 in-service injury rather than the January 1983 post-service injury.  In rendering his opinion, he appears to predominantly rely on the degree of difference between the symptomatology exhibited in the right and left lower extremities, the current x-ray findings, and the fact that medical records following the January 1983 injury focused on treatment for various disorders affecting the right lower extremity, but were negative for evidence of a right ankle injury.  The Board acknowledges the medical records documenting the Veteran's reports of symptoms associated with the right ankle soon after the January 1983 injury.  However, Dr. V. has also taken these records into consideration, and finds that these symptoms could also be indicative of his 1966 injury.  Although this particular sentence is phrased in speculative terms, given the remainder of his medical opinion, wherein he concluded without speculation or equivocation that the Veteran's current right ankle osteoarthritis was related to his 1966 right ankle sprain, and provided sound medical explanations for the conclusion reached, and given Dr. V.'s medical expertise and familiarity with the Veteran's medical history, the Board assigns greater probative weight to this medical opinion than the December 2016 VA medical opinion. 

Here, then, the evidence is at least in relative equipoise, meaning about evenly balanced for and against the claim, if not more favorable to the claim, as concerning whether the Veteran's current osteoarthritis of the right ankle was incurred in service.  And in this circumstance the claim must granted with resolution of this reasonable doubt in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) ("a [V]eteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."); see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. at 49.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for a right ankle disorder is granted.


ORDER

Service connection for a right ankle disability, diagnosed as osteoarthritis of the right ankle, is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


